UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6167


JAMAR A. CANNON,

                    Plaintiff - Appellant,

             v.

EDWARD HULL; PHYLLIS BACK, Major; DARRYL TURNER, Captain of
Security; CAPTAIN HICKEY; D. LUBEKE; OFFICER STEPHAN;
SERGEANT BERRY; MICHELLE LEWIS, Director of Inmate Services,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-00359-LMB-TCB)


Submitted: June 22, 2017                                          Decided: July 13, 2017


Before WILKINSON, WYNN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamar A. Cannon, Appellant Pro Se. Kristen Rodrigue Jurjevich, Jeff W. Rosen,
PENDER & COWARD, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamar A. Cannon seeks to appeal the district court’s order granting in part and

denying in part Defendants’ motion for summary judgment. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Cannon seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            2